FILED
                              NOT FOR PUBLICATION                           SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARSEN SARIBEKYAN,                                 No. 08-73655

               Petitioner,                        Agency No. A079-781-457

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Arsen Saribekyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, Mohammed v. Gonzales,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791-92 (9th Cir. 2005), and we deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion in denying Saribekyan’s motion to

reopen as untimely because it was filed over three years after the BIA’s final order

of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed

within 90 days of final order of removal), and Saribekyan did not show he was

entitled to equitable tolling, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.

2003) (deadline for filing motion to reopen can be equitably tolled “when a

petitioner is prevented from filing because of deception, fraud, or error, as long as

the petitioner acts with due diligence”), or that changed country conditions

warranted reopening, see 8 U.S.C. § 1229a(c)(7)(C)(ii).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-73655